Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the Non-Final Office Action based on application 17/412,513 filed 08/26/2021.
Claims 1-8 are pending and have been examined and fully considered
Specification
The disclosure is objected to because of the following informalities: (See below)
In paragraph 14 lines 2-3 please add reference number 195 to “ultraviolet (UV) emitter” as “ultraviolet (UV) emitter” is missing the reference number – 195.
In paragraph 18 line 7 please change “third support 150” to “third support 145” as the proper reference number is 145.
Throughout the specification please include a mention of Fig. 2 as there was no mentioning of Fig. 2. It best practice for writing a specification that all drawings provided are discussed in specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 in lines 16-19  recites the limitation "the fourth support".  There is insufficient antecedent basis for this limitation in the claim. In claim 4 there was no mention of a “fourth support” in previous parts of the claim or in claim 1 which claim 4 is dependent on. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichinose et al (JP 2001104458 A).
Regarding claim 1 Ichinose et al teaches A photocatalytic system (deodorizing device – removes contaminants from air using a light source and four photocatalytic filters; see e.g. Abstract and paragraph 1 of Description) for reducing airborne contaminants (see e.g. paragraph1 and lines 1-2 of paragraph 2 in Description) using an ultraviolet (UV) emitter (ultraviolet radiation lamp – light source that emits UV light; see e.g. lines 1-2 of paragraph 2 of description) positioned in a fluid flow path (Arrows depicting direction of air flow and ref. # 75 as light source; see e.g. Fig. 1), the system (deodorizing device – removes contaminants from air using a light source and four photocatalytic filters; see e.g. Abstract and paragraph 1 of Description) for reducing airborne contaminants (see e.g. paragraph1 and lines 1-2 of paragraph 2 in Description) comprising: a first photocatalytic cell  (first photocatalyst filter element 71; see e.g. fig. 1 and lines 2 of paragraph 8 page 3 of 8) a second photocatalytic cell (second photocatalyst filter element 72; see e.g. Fig. 1 and lines 3 of paragraph 8 page 3 of 8) positioned at a first angle to the first photocatalytic cell (angle between the first photocatalyst filter element 71 and second photocatalyst filter 72; see e.g. fig. 1) a third photocatalytic cell (third photocatalytic filter element 73; see e.g. Fig. 1 and lines 3 of paragraph 8 page 3 of 8) positioned at a second angle to the first photocatalytic cell (angle between first photocatalyst filter element 71 and third photocatalyst filter element 73; see e.g. fig. 1), and a fourth photocatalytic cell (fourth photocatalytic filter 74; see e.g. line 3 of paragraph 8 in page 3 and Fig. 1) positioned at a third angle to the second photocatalytic cell (angle between second photocatalyst filter element 72 and fourth photocatalyst filter element 74; see e.g. fig. 1), the fourth catalytic cell (fourth photocatalytic filter 74; see e.g. line 3 of paragraph 8 in page 3 and Fig. 1) further being positioned at a fourth angle to the third photocatalytic cell (angle between third photocatalyst filter element 73 and fourth photocatalyst filter element 74; see e.g. fig. 1), a combination of the first photocatalytic cell (first photocatalyst filter element 71; see e.g. fig. 1 and lines 2 of paragraph 8 page 3 of 8), the second photocatalytic cell (second photocatalyst filter element 72; see e.g. Fig. 1 and lines 3 of paragraph 8 page 3 of 8), the third photocatalytic cell (third photocatalytic filter element 73; see e.g. Fig. 1 and lines 3 of paragraph 8 page 3 of 8), and the fourth catalytic cell (fourth photocatalytic filter 74; see e.g. line 3 of paragraph 8 in page 3 and Fig. 1)  substantially forming porous walls of an enclosure for the UV emitter (the first to fourth photocatalytic filter 71-74 are covered with holes, surrounding a light source 75 that emits UV light; see e.g. fig. 1, lines 1-2 of paragraph 8 of page 3, and lines 1 of paragraph 11 in page 3) the first photocatalytic cell (first photocatalytic filter 71) and the second photocatalytic cell (second photocatalytic filter 72) being located in the fluid flow path before the UV emitter (arrows showing the air flow path reaching the first and second photocatalytic filter element 71/72 before it reaches the light source 75 see e.g. fig. 1) the third photocatalytic cell and the fourth photocatalytic cell being located in the fluid flow path after the UV emitter (blocking portion 78 is blocking air from reaching the third photocatalytic filter element 73 before air reaches the light source 75 and fourth photocatalytic filter element 74 is positioned in the back of the light source 75;  see e.g. fig. 1). See image of fig. 1 below for further detail of the first to fourth angle. 

    PNG
    media_image1.png
    688
    602
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First angle )][AltContent: textbox (Fourth angle )][AltContent: textbox (Third angle )][AltContent: textbox (Second angle )]










Regarding claim 2 Ichinose et al teaches the system (deodorizing device – removes contaminants from air using a light source and four photocatalytic filters; see e.g. Abstract and paragraph 1 of Description) of claim 1, wherein: the first angle is a substantially right angle (angle between the first photocatalyst filter element 71 and second photocatalyst filter 72; see e.g. fig. 1); the second angle is a substantially right angle (angle between first photocatalyst filter element 71 and third photocatalyst filter element 73; see e.g. fig. 1); the third angle is a substantially right angle (angle between second photocatalyst filter element 72 and fourth photocatalyst filter element 74; see e.g. fig. 1); and the fourth angle is a substantially right angle (angle between third photocatalyst filter element 73 and fourth photocatalyst filter element 74; see e.g. fig. 1) (See image of Fig. 1 above to see the right angle for the first to fourth angle). 
Regarding claim 3 Ichinose et al teaches the system (deodorizing device – removes contaminants from air using a light source and four photocatalytic filters; see e.g. Abstract and paragraph 1 of Description) of claim 1, wherein: the first photocatalytic cell (first photocatalyst filter element 71) comprises a honeycomb matrix (see e.g. lines 1-2 of paragraph 8 in page 3 and lines 1-2 in paragraph 15 of page 5); the second photocatalytic cell (second photocatalyst filter element 72) comprises a honeycomb matrix (see e.g. lines 1-2 of paragraph 8 in page 3 and lines 1-2 in paragraph 15 of page 5); the third photocatalytic cell  (third photocatalyst filter element 73) comprises a honeycomb matrix (see e.g. lines 1-2 of paragraph 8 in page 3 and lines 1-2 in paragraph 15 of page 5); and the fourth photocatalytic cell (fourth photocatalyst filter element 74) comprises a honeycomb matrix (see e.g. lines 1-2 of paragraph 8 in page 3 and lines 1-2 in paragraph 15 of page 5).

Regarding claim 3 Ichinose et al teaches the system (deodorizing device – removes contaminants from air using a light source and four photocatalytic filters; see e.g. Abstract and paragraph 1 of Description) of claim 1, wherein: the first photocatalytic cell (first photocatalyst filter element 71) comprises a honeycomb matrix (see e.g. lines 1-2 of paragraph 8 in page 3 and lines 1-2 in paragraph 15 of page 5); the second photocatalytic cell (second photocatalyst filter element 72) comprises a honeycomb matrix (see e.g. lines 1-2 of paragraph 8 in page 3 and lines 1-2 in paragraph 15 of page 5); the third photocatalytic cell  (third photocatalyst filter element 73) comprises a honeycomb matrix (see e.g. lines 1-2 of paragraph 8 in page 3 and lines 1-2 in paragraph 15 of page 5); and the fourth photocatalytic cell (fourth photocatalyst filter element 74) comprises a honeycomb matrix (see e.g. lines 1-2 of paragraph 8 in page 3 and lines 1-2 in paragraph 15 of page 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al as applied to claim 1 above, and further in view of Jae-Hak et al (WO 2019147058 A1).

Regarding claim 4 Ichinose et al teaches the system (deodorizing device – removes contaminants from air using a light source and four photocatalytic filters; see e.g. Abstract and paragraph 1 of Description) of claim 1, further comprising: a first housing wall (guide member 77 – a flat panel that is non-perpendicular to the direction of air flow; see e.g. Fig. 1) non-perpendicular to the fluid flow path, the first housing wall (guide member 77 – a flat panel that is non-perpendicular to the direction of air flow; see e.g. Fig. 1)  comprising: a first support (blocking portion 78A – shows the blocking portion supporting the fourth photocatalyst filter element 74; see e.g. Fig. 3) mechanically coupled to the first housing wall (teaches that the blocking portion 78A is connected to the guide member 77; see e.g. Fig. 3), the first support comprising (blocking portion 78A – shows the blocking portion supporting the fourth photocatalyst filter element 74; see e.g. Fig. 3): a second housing wall (guide portion 79 - a flat panel that is non-perpendicular to the direction of air flow; see e.g. Fig. 1) positioned substantially parallel to the first housing wall ( see arrangement of guide portion 77 and 79; see e.g. fig. 1), the second housing wall (guide portion 79 - a flat panel that is non-perpendicular to the direction of air flow; see e.g. Fig. 1)  comprising: a second support (blocking portion 78 -teaches that ; see e.g. fig. 1) mechanically coupled to the second housing wall (teaches the blocking portion 78 is connected to the guide portion 79; see e.g. Fig. 1 and lines 1-2 of paragraph 9 page 3),  and a second support (blocking portion 78; see e.g. fig. 1). 

However Ichinose et al does not teach a first groove positioned at a first non-perpendicular angle on the first support, the first groove for securing a first edge of the first photocatalytic cell; a second groove positioned at a second non-perpendicular angle on the first support, the second non-perpendicular angle being different from the first non- perpendicular angle, the second groove for securing a first edge of the second photocatalytic cell; a third groove positioned at a third non-perpendicular angle on the fourth support, the third groove for securing a first edge of the third photocatalytic cell; and a fourth groove positioned at a fourth non-perpendicular angle on the fourth support, the fourth non-perpendicular angle being different from the third non- perpendicular angle, and a fourth groove for securing a first edge of the fourth photocatalytic cell.

Jae-hak et al teaches a first groove (one side of the first barbs 211a acts as a securing member that secures one side of the first photocatalytic filter 101; see fig. 5c and paragraph 2 of page 7 of 14)  positioned at a first non-perpendicular angle on the first support (the one side of the first barb 211a lays flat on the first groove; see fig. 5c), the first groove (one side of the first barbs 211a acts as a securing member that secures one side of the first photocatalytic filter 101; see fig. 5c and paragraph 2 of page 7 of 14)  for securing a first edge of the first photocatalytic cell (teaches first photocatalytic filter 101 is secured on one side by the first barbs 211a; see e.g. fig. 5c and paragraph 2 on page 7 of 14); a second groove (second side of the first barb 211a acts as a securing member that secures one side of the second photocatalytic filter 102; see e.g. fig. 5c and paragraph 2 in page 7 of 14) positioned at a second non-perpendicular angle on the first support(the second side of the first barb 211a is located parallel to the first side of the first barb 211a; see e.g. Fig. 5c), the second non-perpendicular angle being different from the first non- perpendicular angle (teaches that angle formed by the second and first sides of the first barb 211a are two different angles that just happen to be the same degree; see e.g. fig. 5c), the second groove for securing a first edge of the second photocatalytic cell (second side of the first barb 211a acts as a securing member that secures one side of the second photocatalytic filter 102; see e.g. fig. 5c and paragraph 2 in page 7 of 14); a third groove (one side of the second barb 211a that acts like a securing member that holds one side of the third photocatalytic filter 103; see e.g. fig 5c and paragraph 2 in page 7 of 14) positioned at a third non-perpendicular angle on the fourth support (teaches that the one side of the second barb 211a is located parallel to another support (fourth support) that comprises of the first frame 210 and second frame 220; see e.g. fig. 5c), the third groove for securing a first edge of the third photocatalytic cell (one side of the second barb 211a that acts like a securing member that holds one side of the third photocatalytic filter 103; see e.g. fig 5c and paragraph 2 in page 7 of 14); and a fourth groove (a second side of the second barb 211a that secures one side of the second photocatalytic filter 102; see e.g. fig 5c and paragraph 2 page 7 of 14) positioned at a fourth non-perpendicular angle on the fourth support (teaches that second side of the second barb 211a is located parallel to a fourth support being the first and second frame 210/220; see e.g. fig. 5c), the fourth non-perpendicular angle being different from the third non- perpendicular angle (teaches that angle formed by the second and first sides of the second barb 211a are two different angles that just happen to be the same degree - which is 0 degrees; see e.g. fig. 5c), and a fourth groove (the third barb of 211a shows that it secures the fourth filter of the filters that make the photocatalytic filters 100; see e.g. fig. 6 and paragraphs 4-6 in page 8 of 14) for securing a first edge of the fourth photocatalytic cell (teaches that the fourth filter that comprises of the photocatalytic filters 100 is secured by the third barb 211a; see e.g. fig. 6 and paragraph 4-6 in page 8 of 14). The barbs 211a are part of the first frame 210 (see e.g. lines 2-3 paragraph 2 in page 7 of 14), where the first frame 210 and second frame 220 are part of the entire structure of frame 200 that encompasses the photocatalytic filters 100 (see e.g. paragraph 2 in page 5 of 14). This set up, placement and design of the frame with the barbs 211a and plurality of frames are to provide the advantage of preventing the photocatalytic filters 100 from unnecessary movement (see e.g. line 1 paragraph 1 in page 5 of 14). Also please see image of Fig. 5c and 6 below for greater detail.





[AltContent: textbox (One side of the 2nd barb 211a )][AltContent: textbox (Second side of the first barb 211a)]
[AltContent: textbox (Fourth support)]
    PNG
    media_image3.png
    322
    747
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (One side of the first barb 211a)]
[AltContent: oval][AltContent: oval][AltContent: arrow]
[AltContent: arrow][AltContent: oval][AltContent: arrow]
[AltContent: textbox (Second side of the 2nd barb 211a)][AltContent: arrow]
[AltContent: textbox (The second and one side of the second barb 211a lay flat on the barb 211a at a different angle that are the same value - zero degrees.)][AltContent: textbox (The second and one side of the barb 211a lay flat on the barb 211a itself both are a different angle that are the same value of zero degrees. )]

[AltContent: arrow][AltContent: textbox (Fourth photocatalytic filter 100)][AltContent: rect][AltContent: arrow][AltContent: textbox (One side of the third barb 211a )]
    PNG
    media_image4.png
    161
    362
    media_image4.png
    Greyscale


One thing to note is Jae-hak et al does not number the grooves created by the four supports (barbs 211s and first and second frames 210 and 220) and does not number the supports as first, second, third or fourth support. Because of this, the order of numbering does not matter it can be anything from first to sixth opening and first to fourth support. 

Both Jae-hak and Ichinose are analogous art and are analogous to the claimed invention because both are in the same field of endeavor teaching an air purifier to remove contaminants from air. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the first support (first barb 211a), second support (2nd barb 211a), first groove (one side of the first barb 211a), second groove (second side of the first barb 211a), third groove (one side of the 2nd barb 211a), fourth groove (second side of the 2nd barb 211a), placement of the grooves, and the grooves and supports holding place one of the photocatalytic cells (first to third photocatalytic filters 101-103) in Jae-Hak et al with Ichinose et al due to the advantage of the barbs 211a and plurality of frames, which are part of frame 200, are to provide the advantage of preventing the photocatalytic filters 100 from unnecessary movement as stated by Jae-Hak et al (see e.g. line 1 paragraph 1 in page 5 of 14).

Regarding claim 5 Ichinose et al teaches the part of the claim that says the system (deodorizing device – removes contaminants from air using a light source and four photocatalytic filters; see e.g. Abstract and paragraph 1 of Description) of claim 4, further comprising. 

However Ichinose et al does not teach a third support comprising: a fifth groove substantially facing the first groove, the fifth groove for securing a second edge of the first photocatalytic cell; a sixth groove substantially facing the third groove, the sixth groove for securing a second edge of the third photocatalytic cell; and a fourth support comprising: a seventh groove substantially facing the second groove, the seventh groove Page 9EMT 2004 USUAl for securing a second edge of the second photocatalytic cell; and an eighth groove positioned substantially facing the fourth groove, and the eighth groove for securing a second edge of the fourth photocatalytic cell.
Jae-Hak et al teaches a third support (the first frame 210 and second frame 220 in the left that helps secure one side of the first photocatalytic filter 101; see e.g. Fig. 5c) comprising: a fifth groove (the opening of the first and second frame 210/220 combined that is holding place one side of the first photocatalytic filter 101; see e.g. fig. 5c and paragraph 2 in page 7 of 14)  substantially facing the first groove (teaches the opening created by the first and second frame 210/220 faces directly to the one side of the first barb 211a – which is the first groove; see fig. 5c), the fifth groove for securing a second edge of the first photocatalytic cell (the opening formed by the first and second frame 210/220 -located on the left of apparatus - holds in place one side of the first photocatalytic filter 101; see e.g. fig. 5c and paragraph 2 in page 7 of 14); a sixth groove (the opening on left of the second barb 211a; see fig. 7a and 6) substantially facing the third groove (teaches the opening on the left of the second barb 211a faces the right opening of the first barb 211a, which is the third groove; see e.g. fig. 7a and 6) , the sixth groove (the opening on right of the second barb 211a; see fig. 7a and 6)  for securing a second edge of the third photocatalytic cell (teaches that the opening on the right of the second barb 211a is securing an edge of the third photocatalytic filter of the photocatalytic filters 100; see fig. 7a and 6); and a fourth support (the first frame 210 and second frame 220 combined - located on the right of apparatus – is supporting the third photocatalytic filter 103; see e.g. fig. 5c) comprising: a seventh groove substantially facing the second groove (an opening on the left side of the third barb 211 a facing the opening of the second barb 211a; see e.g. fig. 6 and 7a), the seventh groove Page 9EMT 2004 USUAl for securing a second edge of the second photocatalytic cell (teaches an  opening on the left side of the third barb 211a that can secure the second filter that is part of the photocatalytic filters 100; see e.g. fig. 6 and 7a) and an eighth groove positioned substantially facing the fourth groove (teaches an opening created by the 4th barb 211a facing the opening on the right side of the 3rd barb 211a; see e.g. fig. 6 and 7a), the eighth groove for securing a second edge of the fourth photocatalytic cell (teaches an opening created by the 4th barb 211a that secures an edge of the fourth filter that is part of the photocatalytic filters 100; see e.g. fig. 6 and paragraph 4-6 page 8 of 14). The barbs 211a are part of the first frame 210 (see e.g. lines 2-3 paragraph 2 in page 7 of 14), where the first frame 210 and second frame 220 are part of the entire structure of frame 200 that encompasses the photocatalytic filters 100 (see e.g. paragraph 2 in page 5 of 14). This set up, placement and design of the frame with the barbs 211a and plurality of frames are to provide the advantage of preventing the photocatalytic filters 100 from unnecessary movement (see e.g. line 1 paragraph 1 in page 5 of 14). Also please see image of Fig. 5c, 6, and 7a below for greater detail.
[AltContent: rect][AltContent: textbox (One side of the 2nd barb 211a )][AltContent: textbox (Second side of the first barb 211a)]
[AltContent: textbox (Fourth support)]
    PNG
    media_image3.png
    322
    747
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (One side of the first barb 211a)]
[AltContent: oval][AltContent: oval][AltContent: oval][AltContent: arrow]
[AltContent: arrow][AltContent: oval][AltContent: arrow]
[AltContent: textbox (Third support)][AltContent: arrow][AltContent: textbox (Second side of the 2nd barb 211a)][AltContent: arrow]
[AltContent: textbox (The second and one side of the second barb 211a lay flat on the barb 211a at a different angle that are the same value - zero degrees.)][AltContent: textbox (The second and one side of the barb 211a lay flat on the barb 211a itself both are a different angle that are the same value of zero degrees. )]




[AltContent: rect]


    PNG
    media_image5.png
    652
    542
    media_image5.png
    Greyscale

















One thing to note is Jae-hak et al does not number the grooves created by the supports (barbs 211s and first and second frames 210 and 220), does not number the supports as first, second, third or fourth support, and does not number the filters that make up the photocatalytic filters 100 in fig. 6. Because of this, the order of numbering does not matter it can be anything from first to eighth opening, first to fourth support, and first to fourth photocatalytic filter. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the third support (first and second frame 210/220 in fig. 5c on the left), fourth support (the first and second frame 210/220 on right in fig. 5c), first groove (one side of the first barb 211a in fig. 5c), second groove (second side of the first barb 211a in fig. 5c), third groove (one side of the 2nd barb 211a in fig. 5c),  fourth groove (opening on the right side of 3rd barb in fig. 6), fifth groove (opening created by the left first and second frame 210/220 in fig. 5c), sixth groove (opening on left of 2nd barb in fig. 6), seventh groove (opening on left side of 3rd barb 211a in fig. 6), eight groove (opening on the 4th barb in fig. 6), the photocatalytic cells (photocatalytic filters 100, and first to third photocatalytic filter 101-103), placement of the grooves, and the grooves and supports holding place one of the photocatalytic cells (first to third photocatalytic filters 101-103 and photocatalytic filters 100) in Jae-Hak et al with Ichinose et al due to the advantage of the barbs 211a and plurality of frame, which are part of the frame 200, are to provide the advantage of preventing the photocatalytic filters 100 from unnecessary movement as stated by Jae-Hak et al (see e.g. line 1 paragraph 1 in page 5 of 14).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al and in view of Jae-hak et al.
Regarding claim 6 Ichinose et al teaches A photocatalytic system (deodorizing device – removes contaminants from air using a light source and four photocatalytic filters; see e.g. Abstract and paragraph 1 of Description) for reducing airborne contaminants (see e.g. paragraph1 and lines 1-2 of paragraph 2 in Description) using an ultraviolet (UV) emitter (ultraviolet radiation lamp – light source that emits UV light; see e.g. lines 1-2 of paragraph 2 of description) positioned in a fluid flow path (Arrows depicting direction of air flow and ref. # 75 as light source; see e.g. Fig. 1) the system (deodorizing device – removes contaminants from air using a light source and four photocatalytic filters; see e.g. Abstract and paragraph 1 of Description) for reducing airborne contaminants (see e.g. paragraph1 and lines 1-2 of paragraph 2 in Description) comprising: a first housing wall (guide member 77 – a flat panel that is non-perpendicular to the direction of air flow; see e.g. Fig. 1) non-perpendicular to the fluid flow path, the first housing wall (guide member 77 – a flat panel that is non-perpendicular to the direction of air flow; see e.g. Fig. 1)  comprising: a first support (blocking portion 78A – shows the blocking portion supporting the fourth photocatalyst filter element 74; see e.g. Fig. 3) mechanically coupled to the first housing wall (teaches that the blocking portion 78A is connected to the guide member 77; see e.g. Fig. 3), the first support comprising (blocking portion 78A – shows the blocking portion supporting the fourth photocatalyst filter element; see e.g. fig. 3), a second support (blocking portion 78 -teaches that ; see e.g. fig. 1), a first photocatalytic cell (first photocatalyst filter element 71; see e.g. fig. 1 and lines 2 of paragraph 8 page 3 of 8), a second photocatalytic cell (second photocatalyst filter element 72; see e.g. fig. 1 and lines 3 of paragraph 8 page 3 of 8), a second housing wall (guide portion 79 - a flat panel that is non-perpendicular to the direction of air flow; see e.g. Fig. 1) positioned substantially parallel to the first housing wall ( see arrangement of guide portion 77 and 79; see e.g. fig. 1), the second housing wall (guide portion 79 - a flat panel that is non-perpendicular to the direction of air flow; see e.g. Fig. 1), a third photocatalytic cell (third photocatalyst filter element 73; see e.g. fig. 1 and lines 3 of paragraph 8 page 3 of 8), and a fourth photocatalytic cell (fourth photocatalyst filter element 74; see e.g. fig. 1 and lines 3 of paragraph 8 page 3 of 8) that, in combination with the first photocatalytic cell (first photocatalyst filter element 71; see e.g. fig. 1 and lines 2 of paragraph 8 page 3 of 8), the second photocatalytic cell (second photocatalyst filter element 72; see e.g. fig. 1 and lines 3 of paragraph 8 page 3 of 8), and the third photocatalytic cell (third photocatalyst filter element 73; see e.g. fig. 1 and lines 3 of paragraph 8 page 3 of 8), forms an enclosure for the UV emitter (first to fourth photocatalytic filter 71-74 with holes, surrounding a light source 75 that emits UV light. The surrounding of the four photocatalytic filters 71-74 forms an enclosure.; see e.g. fig. 1, lines 1-2 of paragraph 8 of page 3, and lines 1 of paragraph 11 in page 3), and the fourth photocatalytic cell (fourth photocatalyst filter element 74; see e.g. fig. 1 and lines 3 of paragraph 8 page 3 of 8). 

However Ichinose et al does not teach a first groove positioned at a first angle on the first support; a second groove positioned at a second angle on the first support, the second angle being different from the first angle; a third groove substantially facing the first groove, the third groove being positioned at a third angle on the second support; a fourth groove positioned at a fourth angle on the second support; a first edge positioned in the first groove; and a second edge positioned in the third groove; a third support comprising: a fifth groove substantially facing the second groove, the fifth groove being positioned at a fifth angle on the third support; a sixth groove positioned at a sixth angle on the third support; a third edge positioned in the second groove; and a fourth edge positioned in the fifth groove; a fourth support mechanically coupled to the second housing wall, the fourth support comprising: a seventh groove substantially facing the fourth groove, the seventh groove being positioned at a seventh angle on the fourth support; and an eighth groove substantially facing the sixth groove, the eighth groove being positioned at an eighth angle on the fourth support, the eighth angle being different from the seventh angle; a fifth edge positioned in the fourth groove; and a sixth edge positioned in the seventh groove; a seventh edge positioned in the sixth groove; and an eighth edge positioned in the eighth groove.

Jae-Hak et al teaches a first groove (one side of the first barbs 211a acts as a securing member that secures one side of the first photocatalytic filter 101; see fig. 5c and paragraph 2 of page 7 of 14)  positioned at a first angle on the first support (the one side of the first barb 211a lays flat on the first groove- the first angle being 0 degrees; see fig. 5c), a second groove (second side of the first barb 211a acts as a securing member that secures one side of the second photocatalytic filter 102; see e.g. fig. 5c and paragraph 2 in page 7 of 14) positioned at a second angle on the first support (the second side of the first barb 211a is located parallel to the first side of the first barb 211a at an angle of 0 degrees; see e.g. Fig. 5c), the second angle being different from the first angle (teaches that the angle formed by the second and first sides of the first barb 211a are two different angles that just happen to be the same degree – which is a degree of zero; see e.g. fig. 5c), a third groove (one side of the second barb 211a that acts like a securing member that holds one side of the third photocatalytic filter 103; see e.g. fig 5c and paragraph 2 in page 7 of 14) substantially facing the first groove (teaches that the one side of the second barb 211a if facing the direction of the opening formed by the first and second frame 210/220; see e.g. fig. 5c), the third groove (one side of the second barb 211a that acts like a securing member that holds one side of the third photocatalytic filter 103; see e.g. fig 5c and paragraph 2 in page 7 of 14) being positioned at a third angle on the second support (the one side of the second barb 211a is located parallel on the first barb 211a at an angle of 0 degrees; see e.g. Fig. 5c), a fourth groove (a second side of the second barb 211a that secures one side of the second photocatalytic filter 102; see e.g. fig 5c and paragraph 2 page 7 of 14) positioned at a fourth angle on the second support (teaches that second side of the second barb 211a is located flat at a degree of zero on the second barb 211a; see e.g. fig. 5c), a first edge positioned in the first groove (the right edge of the first photocatalytic filter 101 located in one of the openings for the first barb 211a; see e.g. fig. 5c), and a second edge positioned in the third groove (the left edge of the first photocatalytic filter 101 located in the opening created by the first and second frame 210/220; see e.g. fig. 5c); a third support (the first frame 210 and second frame 220 in the left that helps secure one side of the first photocatalytic filter 101; see e.g. Fig. 5c) comprising: a fifth groove (the opening of the first and second frame 210/220 – located on the left of apparatus -  that is holding place one side of the first photocatalytic filter 101; see e.g. fig. 5c and paragraph 2 in page 7 of 14)  substantially facing the second groove (teaches the opening created by the first and second frame 210/220 – located on the left of apparatus - faces directly to the one side of the first barb 211a – which is the second groove; see fig. 5c), the fifth groove (the opening of the first and second frame 210/220 – located on the left of apparatus -  that is holding place one side of the first photocatalytic filter 101; see e.g. fig. 5c and paragraph 2 in page 7 of 14) being positioned at a fifth angle on the third support (teaches the opening on the first and second frame 210/220 lays flat - at an angle of 0 degrees – on the first and second frame 210/220; see fig. 5c), a sixth groove (the opening on the right of the second barb 211a that secures and edge of the third photocatalytic filter 103; see fig. 5c) positioned at a sixth angle on the third support (teaches that the opening on the right of the second barb 211a lays flat – at an angle of zero degrees – on the second barb 211a, which is the third support; see fig. 5c), a third edge positioned in the second groove (teaches a left edge of the second photocatalytic filter 102 lays inside one of the openings in the first barb 211a – which is the second groove; see e.g. fig. 5c), and a fourth edge positioned in the fifth groove (teaches the right edge of the second photocatalytic filter 102 lays inside one of the openings of the second barb 211a, which is the fifth groove; see e.g. Fig. 5c), a fourth support (a clip that is connected to a light source support member 322 by a bolt or screw; see e.g. fig. 7a and 6) mechanically coupled to the second housing wall (light source support member 322; see e.g. fig. 7a and 6),  the fourth support (a clip that is connected to a light source support member 322 by a bolt or screw; see e.g. fig. 7a and 6) comprising: a seventh groove substantially facing the fourth groove (an opening on the left side of the third barb 211a facing the opening of the second barb 211a; see e.g. fig. 6 and 7a), the seventh groove being positioned at a seventh angle on the fourth support (teaches that the opening on the left side of the third barb 211a lays flat – at an angle of zero degrees – on the third barb 211a, which is the fourth support; see fig. 6 and 7a), and an eighth groove positioned substantially facing the sixth groove (teaches an opening on the left created by the 3rd  barb 211a facing the opening on the right side of the 2nd barb 211a; see e.g. fig. 6 and 7a), the eighth groove being positioned at an eighth angle on the fourth support (teaches an opening on the left created by the 3rd  barb 211a that lays flat – at an angle of 0 degrees- on the 3rd barb, which is the fourth support; see e.g. fig. 6 and 7a), the eighth angle being different from the seventh angle (teaches that the angle formed by the left and right opening of the 3rd barb 211a are two different angles that just happen to be the same degree – which is a degree of zero; see e.g. fig. 6 and 7a), a fifth edge positioned in the fourth groove (teaches the left edge of the third photocatalytic filter 103 is located in an opening in the second barbs 211a, which is the fourth groove; see e.g. Fig. 5c), and a sixth edge (the right edge of the third filter that makes up the photocatalytic filters 100 structure is secured by one of the barbs 211a by a groove; see e.g. fig. 6 and 7a and paragraph 406 in page 8 of 14) positioned in the seventh groove (teaches the right edge of the third filter that makes up the photocatalytic filters 100 structure is secured by one of the barbs 211a by a groove – which is the seventh groove; see e.g. fig. 6 and 7a and paragraph 406 in page 8 of 14); a seventh edge positioned in the sixth groove (teaches the left edge of the fourth filter that makes up the photocatalytic filters 100 lays in the right opening of the 3rd barb 211a; see e.g. fig. 6 and 7a); and an eighth edge positioned in the eighth groove (teaches the right edge of the fourth filter that makes up the photocatalytic filters 100 lays in the right opening of the 4th barb 211a; see e.g. fig. 6 and 7a). Please see images of fig. 5c, 6, and 7a below for greater detail.

    PNG
    media_image6.png
    112
    400
    media_image6.png
    Greyscale












[AltContent: textbox (Opening on right of first barb 211a )]
[AltContent: oval][AltContent: textbox (clips)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (Opening on right of the 3rd barb 211a )][AltContent: arrow][AltContent: textbox (4th or 1st photocatalytic filter of photocatalytic filters 100)][AltContent: arrow][AltContent: textbox (Opening on right of 4th barb 211a )][AltContent: arrow][AltContent: textbox (Opening on left of the 3rd barb 211a )][AltContent: textbox (3rd or 2nd photocatalytic filter of photocatalytic filters 100)][AltContent: arrow][AltContent: textbox (Opening on right of second barb 211a )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening on left of second barb 211a )][AltContent: arrow]
    PNG
    media_image4.png
    161
    362
    media_image4.png
    Greyscale


    PNG
    media_image7.png
    214
    417
    media_image7.png
    Greyscale

[AltContent: textbox (Fig. 7a on RIGHT = cross-section of the deodorization apparatus illustrating the grooves create by the barbs)][AltContent: oval]
[AltContent: textbox (Barbs 211a )]



One thing to note is Jae-hak et al does not number the grooves created by the supports (barbs 211s and first and second frames 210 and 220), does not number the supports as first, second, third or fourth support, and does not number the filters that make up the photocatalytic filters 100 in fig. 6. Because of this, the order of numbering does not matter it can be anything from first to eighth opening, first to fourth support, and first to fourth photocatalytic filter. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the third support (first and second frame 210/220 in fig. 5c on the left), fourth support (the first and second frame 210/220 on right in fig. 5c), first groove (one side of the first barb 211a in fig. 5c), second groove (second side of the first barb 211a in fig. 5c), third groove (one side of the 2nd barb 211a in fig. 5c),  fourth groove (opening on the right side of 3rd barb in fig. 6), fifth groove (opening created by the left first and second frame 210/220 in fig. 5c), sixth groove (opening on left of 2nd barb in fig. 6), seventh groove (opening on left side of 3rd barb 211a in fig. 6), eight groove (opening on the 4th barb in fig. 6), the photocatalytic cells (photocatalytic filters 100, and first to third photocatalytic filter 101-103), placement of the grooves, and the grooves and supports holding place one of the photocatalytic cells (first to third photocatalytic filters 101-103 and photocatalytic filters 100) in Jae-Hak et al with Ichinose et al due to the advantage of the barbs 211a and plurality of frames are part of the frame 200 to provide the advantage of preventing the photocatalytic filters 100 from unnecessary movement as stated by Jae-Hak et al (see e.g. line 1 paragraph 1 in page 5 of 14).

Regarding claim 7 Ichinose teaches the system (deodorizing device – removes contaminants from air using a light source and four photocatalytic filters; see e.g. Abstract and paragraph 1 of Description) of claim 6, wherein: the first photocatalytic cell (first photocatalyst filter element 71) comprises a honeycomb matrix (see e.g. lines 1-2 of paragraph 8 in page 3 and lines 1-2 in paragraph 15 of page 5); the second photocatalytic cell (second photocatalyst filter element 72) comprises a honeycomb matrix (see e.g. lines 1-2 of paragraph 8 in page 3 and lines 1-2 in paragraph 15 of page 5); the third photocatalytic cell  (third photocatalyst filter element 73) comprises a honeycomb matrix (see e.g. lines 1-2 of paragraph 8 in page 3 and lines 1-2 in paragraph 15 of page 5); and the fourth photocatalytic cell (fourth photocatalyst filter element 74) comprises a honeycomb matrix (see e.g. lines 1-2 of paragraph 8 in page 3 and lines 1-2 in paragraph 15 of page 5).

Regarding claim 8 Ichinose et al teaches the system (deodorizing device – removes contaminants from air using a light source and four photocatalytic filters; see e.g. Abstract and paragraph 1 of Description) of claim 6, wherein: the first angle is at approximately a right angle to the second angle (a right angle formed between the first and second angle; see e.g. Fig. 1), the third angle is at approximately a right angle to the fourth angle (a right angle formed between the third and fourth angle; see e.g. Fig. 1); the fifth angle is at approximately a right angle to the sixth angle (a right angle formed between the fifth and sixth angle; see e.g. Fig. 1) and the seventh angle is at approximately a right angle to the eighth angle (a right angle formed between the seventh and eighth angle; see e.g. Fig. 1) See image of fig. 1 below for greater detail. 


[AltContent: textbox (Right angle between third and fourth angle – where both the third and fourth angle are zero degrees. )]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 03045534 A1 – teaches an air purifier with a filter, and UV light source to sterilize air.
KR 20130024642 A – teaches a deodorizing apparatus, with multiple photocatalytic filters, light source, and honeycomb structure.
US 6090346 A – teaches a sterilization system with a UV light source, and filter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L TRAN whose telephone number is (571)272-7576. The examiner can normally be reached Monday to Friday from 8:00 am EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.L.T./Examiner, Art Unit 4172                                                                                                                                                                                                         /REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797